The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Elizabeth Angela Bool's resignation.
                SCR 98(5)(a)(2). The petition is hereby granted.
                                 It is so ORDERED.


                                                     14-44.t.   c-eat   , C.J.
                                                   Hardesty


                     „0  A7.41=c,0015144040seaugeemei , J .
                      12,4
                                                                                    J.
                Paryaguirre                                         Douglas
                     I t

                                                                                    J.




                Gibbons                                             Pickering




                cc: Elizabeth Angela Bool
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                                2
(0) 1947A